department of the treasury internal_revenue_service washington d c date may s n contact person d number telephone number ope e0t employer tdentification number e egend g n i z i o m i o l c i i s i y a t a n n a w w x i - i t o u dear sir or madam this is in response to your letter requesting rulings regarding the federal tax consequences associated with the transactions described below mis a nonprofit corporation formerly known as n m is recognized as exempt from federal_income_tax under sec_501 of the intemal revenue code the code as an organization described in sec_501 of the code m is classified as other than a private_foundation under sec_509 of the code because it is a hospital within the meaning of sec_170 _m provides a full range of healthcare services including emergency room services on a nondiscriminatory basis to all members of its community regardless of any individual's ability to pay for services rendered you further indicate that m’s board_of trustees is broadly representative of the community which it serves and that m maintains an open medical staff a newly formed organization took the name n and it filed form_1023 application_for recognition of exemption under sec_501 of the code and requested to be classified as a supporting_organization within the meaning of sec_509 being issued a letter recognizing it as exempt from federal_income_tax under sec_501 and concurrently with the issuance of this ruling n is aa 200081c0 sec_2 classifying it as an organization described in sec_509 the members of n will be those persons serving as its trustees you state that the board_of trustees the elected lay trustees are individuals who are of n will consist of thirty-one voting trustees trustees shail include elected lay trustees physician trustees and special voting trustees broadly representative of the community served by n and m and otherwise unrelated to those organizations the physician trustees shall be individual physicians who hold important administrative positions at m or affiliated entities and several at large physician representatives the special voting trustees shall be the president and chief_executive_officer and executive vice-president of n the chairperson of p and one representative selected by members of the women's auxiliary organizations associated with m sixteen of the thirty-one voting trustees serving on the n board will be representatives of m n ‘s supported_organization you represent that physician representation on the n board shall at ail times be limited to less that and further state that your code of regulations will be amended accordingly n will coordinate oversee and govern the hospital system as a parent_corporation n will replace m as the sole member sole shareholder or controlling entity with respect to four affiliated organizations in addition n will become the sole corporate member of m replacing m ‘s trustees who currently serve as the members of m the organizations other than m of which n will become the sole member sole shareholder or controlling entity are referred to as the subsidiaries and are further described as follows a qisa professional_corporation which is recognized as exempt under sec_501 and is classified as other than a private_foundation since it is a supporting_organization under sec_509 of the code q provides inpatient coverage services for certain of m ‘s patients and a 24-hour obstetric and gynecology residency training preceptor program operated at m mvwill control q pursuant to a share contro agreement between the corporation and the sole shareholder of q the share control agreement is necessitated by ambiguities in t law as to the corporate practice of medicine although recent changes in t statutes suppuit an argument that either a t corporate entity or a t limited_liability_company could directly employ physicians q follows the more traditional pattern of having a hospital- affiliated_corporation which renders professional services incorporated as a professional_corporation which is then controlled through an appropriate mechanism rd b risa nonprofit corporation and is recognized as exempt from federal_income_tax under sec_501 of the code and is classified as other than a private_foundation by virtue of it being classified as an educational_organization within the meaning of sec_170 a i many participants in the program are children of employees of m is open to all members of the community at an affordable cost n will be the sole member of r _r provides a program of education and teaming for young children however the program c sis another professional_corporation which will be affiliated with n s employ sec_15 primary care physicians rendering services at eight physician office sites in two counties within m ‘s s service area sole shareholder of sdollar_figure n will control s pursuant to a share control agreement between n and the d visa for-profit corporation which leases buildings and equipment to physicians andm n will be the sole shareholder of u oc 2a you state that in addition to its interests in the subsidiaries n may assume m ‘s joint_venture interests in v and w v is a nonprofit corporation which has two classes of members --class a members who are physicians and a class b member which is m you indicate that v might best be described as a physician hospital organization which contracts or arranges contracts with health maintenance organizations preferred provider organizations third party administrators employers and others to provide or arrange for the services of physicians hospitals and other healthcare providers w is an arrangement among m and other area hospitals or social service agencies bureaus both private and governmental w is recognized as exempt from federal_income_tax under sec_501 of the code and is classified as a supporting_organization under sec_509 of the code you state that w exists to arrange promote facilitate and encourage health and social service initiatives in northeast t x is an hmo wholly-owned by v population for a predetermined prepaid monthly fee services from multiple providers including m it provides comprehensive healthcare services to an enrolled x enrollees are eligible to receive healthcare you indicate that another m affiliate is y y is a for-profit corporation which is a domestic stock property and casualty company the company offers preferred provider products through which enrolled members elect to receive care from a network preferred provider or a non-network provider at the member's option you further indicate that it is likely that m will remain the sole shareholder of y immediately following the restructuring this is because m is currently considering a restructuring of certain of its insurance-related activities which involve y x and v you indicate that implementation of that restructuring will not go forward until favorable rulings conceming this ruling_request are received you state that it is likely that the result of the reorganization will be that v as it is currently structured will cease to exist and either n or h will be joint owners of y with m n or m will retain a controlling_interest in y subsequent to the reorganization of the insurance activities you represent that the proposed reorganization involving y and v is a transaction entirely separate and apart from the proposed restructuring affiliated physicians it is anticipated that based on the foregoin3 you have requested the following rulings aston that a implementation of the restructuring and b n ‘s carrying out of the transactions contemplated by the restructuring will not either alone or collectively adversely affect the status of n_ as exempt from federal_income_tax pursuant to sec_501 of the code as an entity organized and operated as described in sec_501 of the code that a implementation of the restructuring and b n ‘s carrying out of the transactions contemplated by the restructuring will not either alone or collectively adversely affect the status of n as other than a private_foundation as an entity organized and operated as described in sec_509 of the code that any transfers of assets personnel and or resources a to n from m or any subsidiary or b from n to m or any subsidiary which transfers are in furtherance of the exempt purposes of n and will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to n and will not result in n being subject_to the tax on unrelated_business_taxable_income pursuant to sec_511 of the code astom that a implementation of the restructuring b m 's carrying out of the transactions contemplated by the restructuring and c m ‘s participation in the hospital system will not either alone or collectively adversely affect m ‘s status as exempt from federal_income_tax pursuant to sec_501 of the code as an entity organized and operated as described in sec_501 of the code that a implementation of the restructuring b m ‘s carrying out of the transactions contemplated by the restructuring and c m ‘s participation in the hospital system will not either alone or collectively adversely affect m ‘s status as other than a private_foundation as an entity organized and operated as described in sec_509 and sec_170 of the code that any transfers of assets personnel and or resources a to m from n and or any subsidiary b from m to n and or any subsidiary which transfers are in furtherance of the exempt purposes of n will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to m and will not result in m being subject_to the tax on unrelated_business_taxable_income pursuant to sec_511 of the code sec_501 a of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense in the general law of charity the promotion of health is considered to be a charitable purpose restatement trusts sec_368 and sec_372 iv scott on trusts ed sec_368 and sec_372 revrul_69_545 1969_2_cb_117 establishes that a nonprofit organization whose purpose and activity include providing hospital care is promoting health and may therefore qualify as organized and operated in furtherance of a charitable purpose provided other requirements of sec_501 are met sec_511 of the code imposes a tax on the unrelated_business_income_tax of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on by the organization fess allowable business_expenses directly connected with the carrying on of such trade_or_business this section excludes all gains and losses from the sale exchange or other_disposition of property other than stock_in_trade or other_property which would be property includable in inventory if on hand at the end of the year and property_held_primarily_for_sale to customers in the ordinary course of the organization’s trade_or_business sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes you represent that m will act exclusively for exempt purposes by promoting health in a charitable manner for the benefit of the community in addition you indicate that m will promote the furtherance of education and scientific purposes through support of the teaching research and other educational activities of m m has been created and its activities are intended to a maintain and improve the quality of healthcare services b ensure and enhance the continued access of all members of the community to a full range of high quality heafthcare services rendered on a nondiscriminatory basis without regard to race creed color national origin economic status or participation in government sponsored programs such as medicare or medicaid and c support medical education and health related research programs m will accomplish these objectives by i serving as an entity focused specifically on expansion of healthcare services and complementary activities through relationships alliances and other strategic steps that position the hospital system to better serve and or address the healthcare needs of the community ii establishing a more efficient governance structure which allows the board_of m to focus on system-wide matters while the board_of m focuses on patient activities jij monitoring directing and guiding the operation and development of the hospital system particularly the development of m and iv permitting the shifting of certain administrative planning activities from m and other subsidiaries as necessary to obtain the benefits of focused management and strategic planning so as to improve the efficiency of the delivery of healthcare services you indicate that m's tax-exempt and charitable purposes will be unchanged by the restructuring will continue to operate hospital facilities for the benefit of all persons without regard to their ability to pay m will make its services available on a nondiscriminatory basis and will continue to operate an emergency room open to and for the benefit of the community it serves you state that m will be governed by a board_of trustees composed of persons broadly representative of all members of the community it serves and will continue to promote scientific and educational_purposes by participating in graduate medical education programs for physicians and allied health care professionals and conducting and supporting scientific research m accordingly based on the facts and representations set forth we rule as follows aston n at the time this ruling is issued is being recognized as exempt from federal_income_tax under sec_501 of the code and is being classified as a supporting_organization within the meaning of sec_509 of the code that a implementation of the restructuring and b n’ s carrying out of the transactions contemplated by the restructuring will not either alone or collectively adversely affect the status of n as exempt from federal_income_tax pursuant sec_501 of the code as an entity organized and operated as described in sec_501 of the code that a implementation of the restructuring and b n ‘s carrying out of the transactions contemplated by the restructuring will not either alone or collectively adversely affect the status of n as other than a private_foundation as an entity organized and operated as described in sec_509 of the code that any transfers of assets personnel and or resources a to n from m or any subsidiary or b from n to m or any subsidiary which transfers are in furtherance of the exempt purposes of n will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to the tax on unrelated_business_taxable_income pursuant to sec_511 of the code astom that a implementation of the restructuring b m’s carrying out of the transactions contemplated by the restructuring and c m's participation in the hospital system will not either alone or collectively adversely affect m's status as exempt from federal_income_tax pursuant to sec_501 a of the code as an entity organized and operated as described in sec_501 of the code that a implementation of the restructuring b m’s carrying out of the transactions contemplated by the restructuring and c m’s participation in the hospital system will not either alone or collectively adversely affect m’s status as other than a private_foundation as an organized and operated as described in sec_509 and sec_170 of the code entity that any transfers of assets personnel and or resources a to m from n and or any subsidiary from m to n and or any subsidiary which transfers are in furtherance of the exempt purposes of m and the hospital system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to hospital and will not result in hospital being subject_to the tax on unrelated_business_taxable_income pursuant to sec_511 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed to the organization that requested them sec_6110 of the code provides that they may not be used of cited as precedent dollar_figure we are informing your key district_director of this action please keep a copy of this ruling in your permanent records sincerely eigned marvin fr er manager exempt_organizations technical group
